United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.L., Appellant
and
DEPARTMENT OF JUSTICE, FEDERAL
BUREAU OF INVESTIGATION,
Harrisburg, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1668
Issued: February 10, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 13, 2011 appellant filed a timely appeal from the June 6, 2011 merit decision of
the Office of Workers’ Compensation Programs, which denied his injury claim. Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained an injury in the performance of duty on
April 14, 2011, as alleged.
FACTUAL HISTORY
On April 20, 2011 appellant, a 34-year-old criminal investigator, claimed a traumatic
injury in the performance of duty on April 14, 2011: “While on official duty, I was conducting
1

5 U.S.C. § 8101 et seq.

defensive tactics training and acting as an aggression during a drill when I received a knee strike
to my right rib cage.” He described his injury as either a bruise or a potential cracked rib.
Appellant did not stop work.
OWCP informed appellant that additional evidence was required. It advised him that his
attending physician must provide a firm diagnosis and an opinion supported by a medical
explanation as to how the reported work incident caused or aggravated medical condition.
OWCP notified appellant that this evidence was crucial to the consideration of his claim.
Dr. Denise Harr, a family physician, saw appellant on April 20, 2011. She described
what happened and related his complaints. Appellant “just wants to know if anything is broken.”
Dr. Harr examined him and found that his chest was tender to touch over the anterior mid-lower
rib area on the right. There was no palpable abnormality, no bruising and no skin changes.
Dr. Harr diagnosed acute chest wall trauma and chest pain made worse by breathing. A
radiology report that same date found no evidence of any displaced rib fracture.
On June 6, 2011 OWCP denied appellant’s injury claim. It accepted that the April 14,
2011 incident occurred as alleged but that the medical evidence offered no firm medical
diagnosis to connect with that incident. As Dr. Harr did not diagnose a specific medical
condition, such as contusion or bruise, appellant failed to establish the element of fact of injury.
LEGAL PRECEDENT
FECA provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of duty.2 An employee seeking benefits under FECA
has the burden of proof to establish the essential elements of his claim. When an employee
claims that he sustained an injury in the performance of duty, he must submit sufficient evidence
to establish that he experienced a specific event, incident or exposure occurring at the time, place
and in the manner alleged. He must also establish that such event, incident or exposure caused
an injury.3
A traumatic injury is defined by OWCP regulations as a condition of the body caused by
a specific event or incident or series of events or incidents, within a single workday or shift.
Such condition must be caused by external force, including stress or strain, which is identifiable
as to time and place of occurrence and member or function of the body affected.4
A person who claims benefits for a work-related condition has the burden of establishing
by the weight of the medical evidence a firm diagnosis of the condition claimed and a causal
relationship between that condition and factors of federal employment. Pain is generally
considered a symptom, not a firm medical diagnosis.5
2

5 U.S.C. § 8102(a).

3

John J. Carlone, 41 ECAB 354 (1989).

4

20 C.F.R. § 10.5(ee).

5

J.W., Docket No. 11-1475 (issued December 7, 2011).

2

ANALYSIS
OWCP accepts that appellant received a knee strike to his right rib cage while in the
performance of duty on April 14, 2011. Appellant established that he experienced a specific
event, incident or exposure occurring at the time, place and in the manner alleged. The question
becomes whether this incident caused an injury.
The medical evidence offers no specific diagnosis of an injury. Dr. Harr, the treating
physician, diagnosed trauma and pain, but trauma is a general term that does not identify a
particular medical condition and pain is generally a symptom of an unidentified medical
condition. In the case of D.I.,6 the employee alleged a low back injury when his postal vehicle
struck a curb. Dr. Harr reported that appellant was treated on an emergency basis for back pain.
He would later diagnose chronic back pain. OWCP denied the claim on the grounds that the
evidence offered no firm medical diagnosis of a condition that could be attributed to the incident
at work. The Board affirmed, noting that pain as a symptom, not a firm medical diagnosis.
The medical evidence in this case rules out bruising, skin changes and displaced rib
fracture. It remains unknown what medical condition caused the reported tenderness to touch or
pain made worse by breathing. A firm diagnosis of the injury is necessary not only to support
the element of fact of injury, it will allow OWCP to accept a specific medical condition and
authorize appropriate medical treatment.
Because the medical evidence fails to diagnose a specific medical condition, appellant
has not met his burden to establish that he sustained an injury on April 14, 2011, as alleged. The
Board, therefore, will affirm OWCP’s June 6, 2011 decision denying his injury claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that he
sustained an injury in the performance of duty on April 14, 2011, as alleged.

6

Docket No. 11-317 (issued December 12, 2011).

3

ORDER
IT IS HEREBY ORDERED THAT the June 6, 2011 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: February 10, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

